Name: Commission Implementing Decision (EU) 2016/168 of 5 February 2016 amending the Annexes to Decision 2003/467/EC establishing the official tuberculosis, brucellosis and enzootic-bovine-leukosis-free status of certain Member States and regions of Member States as regards bovine herds (notified under document C(2016) 602) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  regions of EU Member States;  agricultural activity;  means of agricultural production;  international trade
 Date Published: 2016-02-09

 9.2.2016 EN Official Journal of the European Union L 32/153 COMMISSION IMPLEMENTING DECISION (EU) 2016/168 of 5 February 2016 amending the Annexes to Decision 2003/467/EC establishing the official tuberculosis, brucellosis and enzootic-bovine-leukosis-free status of certain Member States and regions of Member States as regards bovine herds (notified under document C(2016) 602) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular paragraph 4 of Annex A.I., paragraph 7 of Annex A.II. and paragraph E in conjunction with paragraph G. of Annex D.I. thereto, Whereas: (1) Directive 64/432/EEC applies to trade within the Union in bovine animals. It lays down the conditions whereby a region of a Member State may be declared officially tuberculosis-free, brucellosis-free or enzootic-bovine-leukosis-free as regards bovine herds and it lays down the conditions whereby the officially disease-free status of a region of a Member State is to be suspended. (2) Commission Decision 2003/467/EC (2) provides that the regions of the Member States listed in Chapter 2 of Annex I thereto are declared officially free of tuberculosis as regards bovine herds. (3) Italy has submitted to the Commission documentation demonstrating compliance for several regions with the conditions laid down in Directive 64/432/EEC for officially tuberculosis-free status as regards bovine herds. Those regions are the Provinces of Genova, Imperia, La Spezia and Savona of the Region Liguria, the Provinces of Alessandria, Cuneo and Torino of the Region Piemonte and the Provinces of Pesaro-Urbino and Ancona of the Region Marche. (4) The Provinces of Asti, Biella, Novara, Verbania and Vercelli of the Region Piemonte are already listed in Chapter 2 of Annex I to Decision 2003/467/EC as officially tuberculosis-free regions. Accordingly, the entire Region Liguria, the Provinces of Pesaro-Urbino and Ancona of the Region Marche and the entire Region Piemonte should be listed in that Chapter as officially tuberculosis-free regions as regards bovine herds. (5) Regulation (EEC) No 706/73 of the Council (3) provides that for the purpose of applying rules concerning the animal health legislation, the United Kingdom and the Isle of Man are to be treated as a single Member State. (6) The United Kingdom has submitted to the Commission documentation demonstrating compliance for the Isle of Man with the conditions laid down in Directive 64/432/EEC for officially tuberculosis-free status as regards bovine herds. Accordingly, the Isle of Man should be listed in Chapter 2 of Annex I to Decision 2003/467/EC as an officially tuberculosis-free region as regards bovine herds. (7) Chapter 2 of Annex II to Decision 2003/467/EC lists the regions of Member States which are declared officially brucellosis-free as regards bovine herds. (8) Spain has submitted to the Commission documentation demonstrating compliance for the Autonomous Community of Navarra with the conditions laid down in Directive 64/432/EEC for officially brucellosis-free status as regards bovine herds. Accordingly, that region should be listed in Chapter 2 of Annex II to Decision 2003/467/EC as an officially brucellosis-free region as regards bovine herds. (9) Chapters 1 and 2 of Annex III to Decision 2003/467/EC list the Member States and the regions thereof which are declared officially enzootic-bovine-leukosis-free as regards bovine herds. France is listed in Chapter 1 of that Annex as an officially enzootic-bovine-leukosis-free Member State. (10) France has submitted to the Commission documentation notifying non-compliance for La RÃ ©union with the requirements for retaining enzootic-bovine-leukosis-free status as provided for in Directive 64/432/EEC. The enzootic-bovine-leukosis-free status of La RÃ ©union should therefore be suspended. Accordingly, France should no longer be listed in Chapter 1 of Annex III to Decision 2003/467/EC as an officially enzootic-bovine-leukosis-free Member State, but instead the regions of that Member State that are free from that disease should be listed in Chapter 2 of that Annex. (11) The Annexes to Decision 2003/467/EC should therefore be amended accordingly. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annexes to Decision 2003/467/EC are amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 5 February 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) Commission Decision 2003/467/EC of 23 June 2003 establishing the official tuberculosis, brucellosis and enzootic-bovine-leukosis-free status of certain Member States and regions of Member States as regards bovine herds (OJ L 156, 25.6.2003, p. 74). (3) Regulation (EEC) No 706/73 of the Council of 12 March 1973 concerning the Community arrangements applicable to the Channel Islands and the Isle of Man for trade in agricultural products (OJ L 68, 15.3.1973, p. 1). ANNEX The Annexes to Decision 2003/467/EC are amended as follows: (1) In Annex I, Chapter 2 is amended as follows: (a) the entry for Italy is replaced by the following: In Italy:  Region Abruzzo: Province of Pescara,  Province of Bolzano,  Region Emilia-Romagna,  Region Friuli-Venezia Giulia,  Region Lazio: Provinces of Rieti, Viterbo,  Region Liguria,  Region Lombardia,  Region Marche: Province of Ancona, Ascoli Piceno, Fermo, Pesaro-Urbino,  Region Piemonte,  Region Sardegna: Provinces of Cagliari, Medio-Campidano, Ogliastra, Olbia-Tempio, Oristano,  Region Toscana,  Province of Trento,  Region Veneto. (b) the entry for the United Kingdom is replaced by the following: In the United Kingdom:  Great Britain: Scotland,  Isle of Man. (2) In Annex II, in Chapter 2, the entry for Spain is replaced by the following: In Spain:  Autonomous Community of the Canary Islands: Provinces of Santa Cruz de Tenerife, Las Palmas,  Autonomous Community of the Balearic Islands,  Autonomous Community of Pais Vasco,  Autonomous Community of Murcia,  Autonomous Community of La Rioja,  Autonomous Community of Navarra. (3) In Annex III, Chapter 1 is replaced by the following: CHAPTER 1 Officially enzootic-bovine-leukosis-free Member States ISO code Member State BE Belgium CZ Czech Republic DK Denmark DE Germany EE Estonia IE Ireland ES Spain CY Cyprus LV Latvia LT Lithuania LU Luxembourg NL Netherlands AT Austria SI Slovenia SK Slovakia FI Finland SE Sweden UK United Kingdom (4) In Annex III, in Chapter 2, the following entry for France is inserted before the entry for Italy: In France:  RÃ ©gion Alsace, Champagne-Ardenne et Lorraine,  RÃ ©gion Aquitaine, Limousin et Poitou-Charentes,  RÃ ©gion Auvergne et RhÃ ´ne-Alpes,  RÃ ©gion Bourgogne et Franche-ComtÃ ©,  RÃ ©gion Bretagne,  RÃ ©gion Centre,  RÃ ©gion Corse,  RÃ ©gion Ile-de-France,  RÃ ©gion Languedoc-Roussillon et Midi-PyrÃ ©nÃ ©es,  RÃ ©gion Nord  Pas-de-Calais et Picardie,  RÃ ©gion Basse-Normandie et Haute-Normandie,  RÃ ©gion Pays de la Loire,  RÃ ©gion Provence-Alpes-CÃ ´te d'Azur,  RÃ ©gion Guadeloupe,  RÃ ©gion Martinique,  RÃ ©gion Guyane,  RÃ ©gion Mayotte.